IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60888



MANUEL ZERMENO-SILVA,

                                           Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91-274-443
                        --------------------
                            March 7, 2002

Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Manuel Zermeno-Silva petitions for review of an order of the

Board of Immigration Appeals (BIA) holding that Zermeno-Silva’s

state conviction for felony driving while intoxicated was an

aggravated felony warranting his removal from this country.      The

respondent and Zermeno-Silva have filed a joint motion to remand

the case to the BIA for reconsideration in light of United States

v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).       Both parties

also move to withdraw the respondent’s motion to dismiss.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-60888
                               -2-

     Zermeno-Silva’s petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.